Filed 7/16/14 P. v. Robinson CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                           COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                          DIVISION ONE

                                                  STATE OF CALIFORNIA

THE PEOPLE,                                                            D065107

         Plaintiff and Respondent,

         v.                                                            (Super. Ct. No. SCD248045)

JATAWN ROBINSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Sharon B. Majors-

Lewis and Robert F. O'Neill, Judges. Affirmed.



         Loleena Ansari, under appointment by the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Jatawn Robinson entered a negotiated guilty plea to unlawfully possessing ammunition

(Pen. Code, § 30305, subd. (a)(1)). The court sentenced her to a stipulated three-year upper

prison term. Robinson appeals. We affirm.

                                                         BACKGROUND

         Robinson knowingly and unlawfully had a bullet on her person.
                                           DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 (Wende). Pursuant to Anders v.

California (1967) 386 U.S. 738 (Anders) counsel mentions as possible, but not arguable, issues:

(1) whether Robinson's plea was constitutionally valid; (2) whether the court complied with its

duty to establish a sufficient factual basis for the plea (Pen. Code, § 1192.5); (3) whether

Robinson was sentenced in accordance with the plea agreement; and (4) whether the court

improperly denied Robinson's motion to suppress evidence.

       We granted Robinson permission to file a brief on her own behalf. She has not responded.

A review of the record pursuant to Wende and Anders, including the possible issues listed

pursuant to Anders, has disclosed no reasonably arguable appellate issues. Robinson has been

competently represented by counsel on this appeal.

                                          DISPOSITION

       The judgment is affirmed.


                                                                                MCCONNELL, P. J.

WE CONCUR:



HUFFMAN, J.



AARON, J.



                                                  2